Title: Thomas Jefferson to Jean David, 25 December 1815
From: Jefferson, Thomas
To: David, Jean


          
            Sir
             Monticello Dec. 25. 15.
          
          A long absence from home, and but a late return to it must apologise for the delay in acknoleging the reciept of your letter of Nov. 26. on the subject of the vine & wine. in the earlier part of my life I have been ardent for the introduction of new objects of culture suited to our climate. but at the age of 72. it is too late. I must leave it to younger persons who have enough of life left to pursue the object and to enjoy it’s attainment. should I be able to meet with such a person I should recommend strongly to them him the undertaking, and to avail themselves of your qualifications to conduct it. I am disposed to think the trial had better be made with one or two kinds of grape only, & these of  the wines known to be preferred in this country, as the Madeira  Bordeaux Champagne. once establish that any one good wine can be made here, and the varieties will be attempted in profusion. there is in our woods a native grape which of my own knolege produces a wine so nearly of the quality of the Caumartin of Burgundy, that I have seen at my own table a large company acknolege they could not distinguish between them. I do not know myself how this particular grape could be known in our woods, altho’ I believe it abounds: but there is a gentleman on Potomak who cultivates it. this may be worth your attention. should you think it worth while to examine the aptitude of this part of the country for the vine, I shall be very happy to receive you at Monticello. Accept my respectful salutations
          Th: Jefferson
        